699 So. 2d 1026 (1997)
Dirk FRANZEN, M.D. and Dirk Franzen, M.D., P.A., Appellants,
v.
Henry E. MOGLER and Donna Mogler, individually, and as personal representatives of the Estate of Michael Mogler, deceased, Appellees.
No. 96-2356.
District Court of Appeal of Florida, Fourth District.
July 30, 1997.
Rehearing Denied October 22, 1997.
Alyssa Campbell, Ila J. Klion, and Ralph Anderson of Hicks, Anderson & Blum, P.A., Miami, and Bobo, Spicer, Ciotoli, Fulford, *1027 Bocchino, DeBevoise and Le Clainche, West Palm Beach, for appellants.
Jane Kreusler-Walsh of Jane Kreusler-Walsh, P.A., West Palm Beach, and Lake Lytal of Lytal, Reiter, Clark, Sharpe, Fountain, Roca & Williams, P.A., West Palm Beach, for appellees.
Kristy C. Brown of Fisher, Rushmer, Werrenrath, Wack & Dickson, P.A., Orlando, for amicus curiae Florida Defense Lawyers Association.
Claudia B. Greenberg of Grossman and Roth, P.A., Miami, for amicus curiae Academy of Florida Trial Lawyers.
FARMER, Judge.
This case presents only issues identical to those we have today decided in St. Mary's Hospital Inc. v. Phillipe, No. 96-2321, 699 So. 2d 1017 (Fla. 4th DCA July 30, 1997). We therefore make the same disposition here. We reverse the award of non-economic damages because we have concluded that the $250,000 limit does not apply to each claimant but, as the statute itself says, to each incident. We affirm on the economic damages issue because we have concluded that such damages are controlled by the Medical Malpractice Act and not by the Wrongful Death Act.
GUNTHER, J. and MAY, MELANIE G., Associate Judge, concur.